      Case 3:18-cv-00104 Document 282 Filed on 09/12/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 12, 2019
                           UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

AARON BOOTH                                §
                                           §
              Plaintiff.                   §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:18–CV–00104
                                           §
GALVESTON COUNTY, ET AL.                   §
                                           §
              Defendants.                  §


                                        ORDER

       On September 11, 2019, the Court entered a Preliminary Injunction. See Dkt. 279.

That same day, the District Court Judges filed a letter requesting that the Court “stay the

injunction for 30 days” to give them additional time to create and implement a

compliance plan. Dkt. 280. Although the Court is sensitive to the District Court Judges’

argument, the Court declines to stay the Preliminary Injunction for 30 days.              The

Preliminary Injunction (Dkt. 279) shall take effect on September 25, 2019.

       It is so ORDERED.

       SIGNED this day 12th day of September, 2019.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge
